        Case 1:17-cv-09554-AKH Document 401 Filed 02/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUISETTE GEISS, SARAH ANN THOMAS                    No. 1:17-cv-09554-AKH
(a/k/a SARAH ANN MASSE), MELISSA
THOMPSON, et al., individually and on behalf         Hon. Alvin K. Hellerstein
of all others similarly situated,

       Plaintiffs,

       v.

THE WEINSTEIN COMPANY HOLDINGS,
LLC, et al.,

       Defendants.



                          NOTICE OF EMERGENCY MOTION

       PLEASE TAKE NOTICE that Plaintiff Melissa Thompson, by and through her

undersigned attorneys, will move this Court on an emergency basis, on a date determined by this

Court, to seal ECF 396 and its exhibits and for sanctions, for the reasons set out in the

accompanying Motion.


Dated: February 9, 2021                    Respectfully submitted,


                                           By: /s/ Lynn A. Ellenberger
                                           Lynn A. Ellenberger
                                           FEGAN SCOTT LLC
                                           500 Grant Street, Suite 2900
                                           Pittsburgh, Pennsylvania 15219
                                           Tel: (412) 346-4104
                                           lynn@feganscott.com

                                           Elizabeth A. Fegan
                                           FEGAN SCOTT LLC
                                           150 S. Wacker Dr., 24th Floor
                                           Chicago, Illinois 60606
                                           Tel: (312) 741-1019


                                             -1-
Case 1:17-cv-09554-AKH Document 401 Filed 02/09/21 Page 2 of 3




                            beth@feganscott.com

                            Steve W. Berman
                            Shelby Smith
                            HAGENS BERMAN SOBOL
                            SHAPIRO LLP
                            1301 Second Avenue, Suite 2000
                            Seattle, Washington 98101
                            Tel: (206) 623-7292
                            steve@hbsslaw.com
                            shelby@hbsslaw.com

                            Whitney K. Siehl
                            HAGENS BERMAN SOBOL
                            SHAPIRO LLP
                            455 N. Cityfront Plaza Drive
                            Suite 2410
                            Chicago, Illinois 60611
                            Tel: (708) 628-4949
                            whitneys@hbsslaw.com

                            Attorneys for Plaintiffs




                             -2-
        Case 1:17-cv-09554-AKH Document 401 Filed 02/09/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Lynn A. Ellenberger, an attorney, affirm that the foregoing was filed on this day on

ECF, which automatically served all counsel of record.


Dated: February 9, 2021                             Respectfully submitted,

                                                    By: /s/ Lynn A. Ellenberger
                                                    Lynn A. Ellenberger




                                              -3-
